EXHIBIT 12.1 RATIOS OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS The consolidated ratios of fixed charges and preferred stock dividends to earnings for each of the five years indicated below and the nine months ended September30, 2011 and 2010 are as follows: Nine Months Ended September30, Year Ended December31, Earnings: Income before income taxes $ Plus interest expense Earnings including interest on deposits Less interest on deposits Earnings excluding interest on deposits $ Fixed charges and preferred stock dividend requirements (pre-tax): Including interest on deposits and capitalized interest $ Less interest on deposits $ Excluding interest on deposits Ratio of earnings to fixed charges and preferred stock dividend requirements (pre-tax): Including interest on deposits Excluding interest on deposits 1. No shares of preferred stock were outstanding until December 19, 2008, when Horizon issued to the Treasury 25,000 shares of Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock”). The issuance was made pursuant to the Treasury’s Capital Purchase Program under the Troubled Asset Relief Program. On November 10, 2010, Horizon redeemed 6,250 shares of Series A Preferred Stock. On August 25, 2011, Horizon redeemed the remaining 18,750 shares of Series A Preferred Stock and also issued to the Treasury 12,500 shares of Senior Non-Cumulative Perpetual Preferred Stock, Series B.
